DETAILED ACTION
Applicant amended claims 1, 4, 6, 11, and 20-23 in the preliminary amendment dated 11/15/2021.
Claims 1-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-13, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over ElArabawy (US 2017/0093648 A1) in view of Zhang (US 2020/0099981 A1).

With regards to Claim 1, ElArabawy teaches a computer-implemented process for classifying video streams of an online streaming media service in real-time (i.e., For example, the traffic classifier 315 may learn that only a subset of connections with a common destination IP address are associated with a streaming video session, Paragraph 41; Figure 3; Paragraph 56), the process being for use by a network operator, and including: processing packets of one or more network flows representing one or more video streams of the online service at a network location between a provider of the service and a user access network to generate flow activity data representing quantitative metrics of real-time network transport activity of each one of said video stream, a corresponding time series of request packet counter values (i.e., Figure 5;  The packet information 125 may include be a copy of some or all of the packets, in whole or in part, flowing through the network tap 120. The packet information 125 may include identification information that is not obscured by end-to-end encryption such as source and destination Internet protocol (IP) addresses, port numbers, protocol identifiers, user IDs, server IDs, and network IDs. The packet information 125 may include packet statistics such as packet sizes, packet counts, packet arrival times, packet inter-arrival times, and direction of packet flow…, Paragraph 20; Paragraphs 56-71); and applying a trained classifier to each said time series of request packet counter values to determine whether the request packet counter values for each video stream are indicative of video streaming (i.e., The traffic classifier 315 determines which sessions are video sessions. The traffic classifier 315 may also determine the specific video application of a session…to determine that a session carries video and the specific video application used, Paragraph 44) 
However, ElArabawy does not explicitly disclose using packing information to determine whether a video stream is indicative of live video streaming, and in dependence upon the determination, to classify each of the one or more video streams as either a live video stream or as a video-on-demand stream. Zhang does teach using packing information to determine whether a video stream is indicative of live video streaming, and in dependence upon the determination, to classify each of the one or more video streams as either a live video stream or as a video-on-demand stream (i.e., sending a video quality parameter request message to at least one network device that the monitored video stream flows through, where the video quality parameter request message is used to indicate an identifier of the monitored video stream and the packet loss recovery method of the monitored video stream; for example, if the monitored video stream is a live video stream, the identifier of the monitored video stream may be a channel number or a multicast address and a port number; or if the monitored video stream is an on-demand video stream, the identifier of the monitored video stream may be a quintuple; and the obtaining a video quality parameter of a monitored video stream specifically includes: obtaining the video quality parameter of the monitored video stream from the at least one network device, Paragraph 9) in order to improve service quality in an IPTV system (Paragraph 4).  Therefore, based on ElArabawy in view of Zhang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zhang with the system of ElArabawy in order to improve service quality in an IPTV system.
	
With regards to Claim 2, ElArabawy teaches including applying one or more further trained classifiers to the flow activity data to generate, for each video stream, corresponding user experience data representing real-time quality of experience of the video stream (i.e., Figure 3; Together these components, as configured by a configuration 345, enable the quality assessment module 305 to receive packet information 330 and transform it into a quality of experience metric 335, Paragraph 38)

With regards to Claim 4, ElArabawy teaches wherein the user experience data represents a corresponding quality of experience state selected from a plurality of quality of experience states (i.e., Other features may need to be derived, based on the packet information 330, in particular ‘stateful’ features or features related to a session. Example features that may be derived or extracted include: current, average, min and max number of concurrent connections; current, average, min and max duration of a connection; total cumulative number of connections; timestamp information for connection start and stop; packets per connection; bytes per connection; packets per session; and bytes per session., Paragraph 42;  Example states of a video session include not stalled, stalled due to congestion, stalled due to initial buffering, stalled due to user pause of the video, stalled due to user fast-forward of the video, or stalled due to user rewind of the video. This indication may be generated periodically or updated upon change of state, Paragraph 69)

With regards to Claim 5, ElArabawy teaches wherein the plurality of experience states include a maximum bitrate playback state, a varying bitrate playback state, a depleting buffer state, and a playback stall state (i.e., Other features may need to be derived, based on the packet information 330, in particular ‘stateful’ features or features related to a session. Example features that may be derived or extracted include: current, average, min and max number of concurrent connections; current, average, min and max duration of a connection; total cumulative number of connections; timestamp information for connection start and stop; packets per connection; bytes per connection; packets per session; and bytes per session., Paragraph 42;  Example states of a video session include not stalled, stalled due to congestion, stalled due to initial buffering, stalled due to user pause of the video, stalled due to user fast-forward of the video, or stalled due to user rewind of the video. This indication may be generated periodically or updated upon change of state, Paragraph 69)

With regards to Claim 6, ElArabawy teaches wherein the user experience data represents one or more quantitative metrics of quality of experience (i.e., The quality of experience metric 335 may include information such as playback bitrate, screen resolution, transport bitrate, packet retransmission rate, and packet latency, Paragraph 39).

With regards to Claim 7, ElArabawy teaches wherein the online service is a streaming media service, and the one or more quantitative metrics of quality of experience include quantitative metrics of buffer fill time, bitrate and throughput (i.e., The quality of experience metric 335 may include information such as playback bitrate, screen resolution, transport bitrate, packet retransmission rate, and packet latency, Paragraph 39).

With regards to Claim 8, ElArabawy teaches wherein the one or more quantitative metrics of quality of experience includes quantitative metrics of resolution and buffer depletion for live video streaming (i.e., The quality of experience metric 335 may include information such as video mean opinion score (VMOS), duration of a video stream, initial buffering delay, and re-buffering stall statistics such as time, duration, frequency, and time between re-buffering stalls. The quality of experience metric 335 may include information such as playback bitrate, screen resolution…, Paragraph 39).

With regards to Claim 9, ElArabawy teaches wherein the online service is a Twitch, Facebook Live, or YouTube Live, live streaming service (i.e., Additionally, training may be performed using a variety of video services such as Netflix and YouTube…, Paragraph 111).

With regards to Claim 10, ElArabawy teaches including, in dependence of the user experience data, automatically reconfiguring a networking component to improve quality of experience of the online service by prioritizing one or more network flows of the online service over the network flows (i.e., Additional techniques may be employed in conjunction with the above algorithms to further improve performance, in particular for imbalanced training datasets. For example, synthetic minority over-sampling technique or adaptive boosting may be used in conjunction with decision trees to improve performance, Paragraph 46;  For instance, the network condition tool 703 may be configured by the network condition configuration 740 to limit bandwidth to and from the user device 705, limit bandwidth for specific connections, drop or delay packets from specific connections, randomly drop or delay packets, and so on, Paragraph 104)

The limitations of Claim 12 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 13 are rejected in the analysis of Claim 2 above, and the claim is rejected on that basis.
The limitations of Claim 15 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
The limitations of Claim 16 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.
The limitations of Claim 17 are rejected in the analysis of Claim 6 above, and the claim is rejected on that basis.
The limitations of Claim 18 are rejected in the analysis of Claim 7 above, and the claim is rejected on that basis.
The limitations of Claim 19 are rejected in the analysis of Claim 8 above, and the claim is rejected on that basis.
The limitations of Claim 20 are rejected in the analysis of Claim 9 above, and the claim is rejected on that basis.
The limitations of Claim 21 are rejected in the analysis of Claim 10 above, and the claim is rejected on that basis.
The limitations of Claim 22 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 23 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.


	Allowable Subject Matter
Claims 2, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        December 14, 2022